DETAILED ACTION
Status of the Application
	Applicants’ Response dated 03/07/2022 is acknowledged.  In the Response, Applicants amended claims 1, 7, 10, 11, and 21.  Claim 29 was newly added.  Claims 1-5, 7-12, and 21-29 are pending and have been examined in this action.  Claims 1-5, 7-12, and 21-29 are rejected.  The following rejections are either reiterated or newly applied and constitute the complete set of rejections currently being applied to the present application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-12, and 21-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ricci et al. (US6770695, cited in previous action) in view of Ogiso et al (US5064436).
As stated in the previous action, Ricci et al. teach an implantable composition including: synthetic calcium sulfate particles having a size greater than 20 microns (i.e., granules) and a resorbable (degradable) polymeric coating on the particles comprising a polymer such as a polyglycolide.  The polymeric coating can comprise a plasticizer such as acetone (see column 3, lines 11-28 and column 4, lines 5-4).  Once solidified in a bone defect, the composition of Ricci et al. forms a composite matrix with pores filled with air.  Ricci et al. teach their polymeric coatings can have thicknesses of from 2 to 50 microns (see column 3, lines 44-46).  Ricci et al. further teach that their particles can have irregular and distorted shapes and surfaces (see Figures), and can have cell growth surface stimulative microgeometries (see column 6, lines 19-21).  Ricci et al. also teach that their implantable compositions can comprise coated and non-coated particles, and that the presence and thickness of coatings on their particles, as well as the size of the particles, can be altered to achieve a desired rate of resorption (see column 3, lines 29-59).
Ogiso et al. teach a bone prosthetic material composed of porous calcium phosphate group based granules having homogeneous sized open cells with an average pore size of 0.01-10 μm, wherein said granules have on average at least one of said open cells within a surface area of 10 μm2 and the cells are homogeneously distributed and in direct contact with one another.  The granules can have an average size of 0.1-1 mm and a porosity of 60-90% and can be composed of hydroxyapatite or tricalcium phosphate (see claims 1-5).

Regarding claims 1-5, 7-12, 21 and 23-28, based on the above-mentioned teachings of Ricci et al. and Ogiso et al., which include teachings directed toward tailoring the administration of a porous implantable composition in a bone defect comprising synthetic calcium sulfate or hydroxyapatite granules coated with a biodegradable polymer comprising a polymer and a plasticizer, it would have been well within the ordinary level of skill in the art, via routine experimentation and optimization, to formulate a porous implant mass composition comprising a plurality of irregularly-shaped and/or distorted biocompatible granules having irregular surfaces, indentations and pores to promote cell ingrowth and bone regeneration, at least a portion of the granules having an irregular surface, surface indentations and contain a network of interconnected pores, and a biocompatible polymer comprising a plasticizer disposed about at least a portion of the granules in various thicknesses as a coating to achieve a desired rate of resorption of the polymer and impart desired mechanical properties (i.e., deformability, hardness) to the porous implant mass composition.  A skilled artisan would have had a reasonable expectation, based on the teachings of Ricci et al., that such a porous implantable composition could be effectively be used in kits as a biocompatible scaffold for promoting bone regeneration in bone defects.  Furthermore, it would have been well within the ordinary level of skill in the art before the effective filing date of the invention, based on the teachings of Ogiso et al. and via routine experimentation and optimization, to achieve granules with the claimed Feret diameters and a specific surface area of less than 20 m2/g, with interconnected pores having a homogenous surface porosity defined by a diameter of at least 75% of the pores being between about 1-10 μm.
With regards to the limitation “wherein at least a portion of the granules are coated with a biocompatible polymer and comprises a plasticizer in the implant composition in an amount sufficient to condition at least a portion of the biocompatible polymer so that the implant composition is plastically deformable into a desired shape and then hardenable upon removal of at least a portion of the plasticizer from the implant composition” in claim 22, the Examiner submits that the fact that the plasticizer acts as a conditioner is a property of the plasticizer, and MPEP 2112 discloses that “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004).  The composition of Ricci et al. contains a plasticizer (e.g. acetone), granules, and a polymer (e.g. polyglycolide) on at least a portion of the biocompatible granules, therefore as the composition of Ricci is identical in structure to the instant claims, the plasticizer is capable of conditioning at least a portion of the biocompatible polymer so that the implant mass is initially moldable and then hardenable upon removal of at least a portion of the plasticizer from the implant mass.  Additionally, as Ricci et al. teach the same plasticizer as instantly claimed, absent evidence to the contrary, it is expected that the plasticizer necessarily functions to increase the deformability of a polymer.

Response to Arguments
Claim Rejections under 35 U.S.C. 112
Applicants’ amendments to the claims have overcome the previous rejections under 35 U.S.C. 112(a), 112 (b), and 112(d), and these rejections have been withdrawn.

Claim Rejections under 35 U.S.C. 103
Applicants argue that Ricci does not teach or suggest all of the features recited in amended claim 21, including pores having a homogeneous surface porosity.  However, to address the newly added features of claim 21 and new claim 29, the Examiner notes the addition of Ogiso et al. to the rejections under 35 U.S.C. 103. (see above).

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881. The examiner can normally be reached Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDEEP SINGH/Examiner, Art Unit 1615      

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615